DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	1. Claims 1-16 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are unclear. Claims 1 and 10 each recite the phrase “pancreatic endoderm lineage cell”. However, it is not clear, which cell type is being obtained by the claimed method or present in the claimed composition. The term “lineage” encompasses pancreatic endoderm cells as well as any cell which is upstream or downstream from a pancreatic endoderm lineage cell such as a pancreatic endocrine or a germ layer such as endoderm. 
The term “lineage” does not limit to any specific cell type, but rather any cell type that is between (and includes) an embryonic stem cell and a pancreatic endocrine. Thus is it not understood what cell type is being produced or which cells are embraced within “pancreatic endoderm lineage cells”.
To overcome this rejection it is suggested that the term “lineage” be removed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1-5 and 8-14 are rejected under pre-AIA  35 U.S.C. 102(a) or 102 (e) as being anticipated by D’Amour et al. (US 2005/0266554 A1, published 12/1/2005, filed on 04/26/2005). 
Regarding claims 1, 2, 5, 10, 11, 13 and 14, D’Amour et al. teach a method of obtaining definitive endoderm cells and differentiating the definitive endoderm cells into pancreatic endoderm cells expressing PDX-1 and NKX2.2 by treating the definitive endoderm cells with activin A, either FGF4 or 10 and retinoic acid (parags. 11-13, 46, 64, 177, 380). 
D’Amour additionally teaches that cells can be isolated and enriched (parag. 239).
Regarding claims 3 and 12, D’Amour teaches using 100 ng/mL of activin A (parag. 140).
Regarding claims 8 and 9, D’Amour teaches differentiating pluripotent stem cells into definitive endoderm with activin A (see Example 6, and parag. 305).
	Regarding claims 4 and 13, D’Amour teaches that retinoic acid can be used at a concentration of 1µM (pg. 15 parag. 0227).
	Thus D’Amour et al. clearly anticipate claims 1-5 and 8-14.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-7 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amour et al. (US 2005/0266554 A1, published 12/1/2005) in view of Hebrok et al. (1998, Genes and Development, Vol. 12, pgs. 1705-1713). 
	Regarding claims 1, 5, 10 and 14, D’Amour et al. is relied upon above in teaching a method of differentiating definitive endoderm cells into PDX-1+/NKX2.2+ pancreatic endoderm cells using activin A, FGF4 or 10 and retinoic acid.
	D’Amour additionally teaches regarding the FGF family of growth factors that:
	“In some embodiments of the present invention, the expression of the PDX1 gene product in cell cultures or cell populations comprising SOX17-positive definitive endoderm cells is increased by contacting the SOX17-positive cells with B27. This differentiation factor can either be used alone or in conjunction with one or both of retinoid and FGF family differentiation factors” (pg. 19 parag. 0260), and 
“Candidate differentiation factors for use in the methods described herein can be selected from compounds, such as polypeptides and small molecules. For example, candidate polypeptides can include, but are not limited to, growth factors, cytokines, chemokines, extracellular matrix proteins, and synthetic peptides. In a preferred embodiment, the growth factor is from the FGF family, for example FGF-10” (pg. 20 parag. 0267).

	D’Amour does not teach:
	(i) using FGF-2.

	(i) Regarding the use of FGF-2 in claims 6 and 15, Hebrok et al. teaches that FGF-2 is a factor that increases the expression of pancreas genes such as PDX1 (see Abstract). Specifically, Hebrok teaches “We further show that two signaling factors expressed in notochord during pancreas specification, activin-βB and fibroblast growth factor 2 (FGF2), repress endodermal Shh and induce expression of pancreatic genes including Pdx1 and insulin” (pg. 1705 col. 2 parag. 2).
	Regarding claims 7 and 16, Hebrok continues to teach that they used FGF-2 at a concentration of 1, 5 and 50 ng/ml (pg. 1708 col. 2 last parag. and Fig. 4B, reproduced below).

    PNG
    media_image1.png
    201
    231
    media_image1.png
    Greyscale

	Thus at the time of filing one of ordinary skill in the art would find it prima facie obvious to combine the teachings of D’Amour regarding using FGF-family growth factors to differentiate definitive endoderm into pancreatic endoderm with the teaching of Hebrok regarding FGF-2 increasing the expression of pancreatic endoderm genes such as PDX1 to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since D'Amour teaches that PDX1 is expressed on pancreatic endoderm and thus using FGF-2 as taught by Hebrok would be advantageous in obtaining pancreatic endoderm cells.
	There would have been a reasonable expectation of success that the FGF-2 of Hebrok would work in the method of D'Amour since Hebrok teaches that FGF-2 permits pancreatic endoderm differentiation.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Examiner’s Note
	 A 101 analysis was performed on claim 10 and while pancreatic endoderm cells, a TGF-β receptor agonist (a cytokine), retinoic acid (a vitamin) and an FGF (a cell signaling protein) are all naturally occurring, there is no evidence or teaching in the art that all four exist together in nature, particularly during embryo development. While the art is replete with examples of using either retinoic acid, FGF’s or a TGF-β receptor agonist to direct development of human ES cells in vitro towards cells of a pancreatic endoderm fate, there are no teachings that the cells and factors recited in claim 10 occur naturally together in vivo. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A MONTANARI/Examiner, Art Unit 1632